JUDGMENT AND ORDER
Goldberg, Judge:
Having dismissed Hilsea Inv. Ltd. v. Ronald Brown, Secretary of Commerce, 18 CIT 1068, Slip Op. 94-180 (Nov. 22, 1994) for lack of jurisdiction, the Court issued an order to show cause why Court No. 94-09-00549 should not similarly be dismissed for lack of jurisdiction. Plaintiffs having consented to the dismissal of Court No. 94-09-00549 in response to the Court’s order; it is hereby
Ordered, adjudged, and decreed: that Court No. 94-09-00549 is dismissed for lack of jurisdiction. Judgment is hereby entered for defendant.